significant index no - department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division aug se’ tlep rat - ka re this letter constitutes notice that with respect to the above-named defined benefit pension_plan your request for an extension of amortization periods under sec_412 of the internal_revenue_code code for the plan_year beginning january -_- has been denied you were informed of our tentative denial and were offered a conference of right by letter dated july concerning our tentative denial our tentative denial was based on the taxpayer having negotiated an estimated increase of the projections submitted by the plan’s actuary showed that the increase of in contributions for has addressed the plan’s current financial problems you were given days to schedule a conference in contributions for the plan_year the 21-day period stated in our july letter has passed and your authorized representative has communicated with us to that you do not want to schedule a conference therefore our tentative denial is now final _ a copy of this letter has been sent to the authorized representatives listed on the power_of_attorney form on file with this office this matter please contact ‘ if you have any questions concerning 5s sincerely vj james e holland jr manager employee_plans technical
